Citation Nr: 1428234	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-15 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and C.T.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2013, and a copy of the hearing transcript is of record.

Subsequent to the September 2013 hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDINGS OF FACT

1.  A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.  

2.  A back disability did not have its clinical onset in service and is not otherwise related to active duty; spinal arthritis was not exhibited within the first post service year.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  

2.  A low back disability was not incurred in or aggravated by active service, and spinal arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, a November 2009 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Veteran's STRs and VA medical records are in the claims file.  Private treatment records identified by him have also been associated with the file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, the RO provided the Veteran with an appropriate examination in January 2010.  The VA examination is adequate for deciding this claim.  Specifically, the examiner reviewed the claims file and medical history, examined the Veteran, and provided an explanation for the opinion stated which is consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

The Veteran was also afforded the opportunity to testify before the Board in June 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ began the hearing by identifying the issues before the Board.  In addition, the undersigned elicited additional testimony regarding noise exposure and treatment for a hearing loss disability following service.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.

II.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires evidence of:  (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2013), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.
However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).
III.  Analysis
Hearing loss
The Veteran asserts that he was exposed to loud noises during service that included explosions, gunfire, and construction equipment, without the use of any hearing protection while serving in construction in Vietnam.  He contends that he suffered hearing loss during his active duty service, and that this condition has continued since that time.
For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  The Court in Hensley v. Brown, 5 Vet. App. 155 (1993) indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the veteran's in-service exposure to loud noise and current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).
The Veteran's March 1968 separation examination revealed the following puretone thresholds, in decibels:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
/
15
LEFT
5
10
10
/
10

These test results do not reflect a hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385 (2012).  The remainder of the Veteran's STRs is clear for any complaints of, or treatment for, hearing problems.
Post service, the Veteran did not seek treatment for hearing problems until August 2009.  At a private August 2009 audiological examination, the Veteran complained of hearing loss and tinnitus.  Audiometric testing revealed the following thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
30
40
LEFT
30
30
25
25
30

Speech recognition scores were 96% bilaterally.  The examiner diagnosed bilateral hearing loss with gradual sloping down in the high frequencies.  The physician opined that, given the Veteran had significant in-service noise exposure without hearing protection, it his highly likely that the Veteran's hearing loss can be attributed to his in-service noise exposure.
The Veteran was afforded a VA examination in connection with his claim in January 2010.  He reported military noise exposure as a machine gunner and combat.  He denied occupational noise exposure and reported recreational hunting in the past.   
The audiometric evaluation revealed the following thresholds:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
45
LEFT
25
30
20
15
30

Speech discrimination scores were 92% bilaterally.  The examiner moderate high frequency sensorineural hearing loss bilaterally.  The examiner opined that it is not likely that current hearing loss is related to military service.  The examiner reasoned that the discharge physical shows hearing within normal limits bilaterally.  According to the Institute of Medicine's Landmark Study on Military Noise Exposure, "there is no scientific basis for delayed onset noise-induced hearing loss, i.e. hearing normal at discharge, and causally attributable to a military noise exposure 20-30 y[ears] later."

In this case, the Veteran did not exhibit hearing loss in service or for many years thereafter.  Sensorineural hearing loss was not exhibited within the first post service year.  The first clinical confirmation of hearing loss of record is dated approximately 40 years after service discharge.  The record includes competing medical opinions as to whether the Veteran's current bilateral sensorineural hearing loss results from his in-service noise exposure.  In order to evaluate the relative probative value of these opinions, the Board must first evaluate the factual basis underlying these opinions.
The DD214 shows that the Veteran's military occupational specialty (MOS) was construction machine operator.  He also earned the Rifle Badge.  Considering the Veteran's contentions in conjunction with his service duties, exposure to acoustic trauma during service is conceded.

To the extent the Veteran is claiming that a hearing loss for VA compensation purposes was present in service, he is not competent.  He is not shown to have the expertise to determine the etiology of audiologic disease and even trained medical personnel require audiometric testing to determine whether a hearing loss (as opposed to difficulty hearing) is present for VA compensation purposes.  Id

In this context, additional probative evidence concerning the onset of hearing loss includes the Veteran's audiometric findings in service which showed normal hearing in all measured frequencies.  The objective audiometric findings in service tend to weigh against the Veteran's recollections and perceptions of demonstrating hearing loss in service. 

The Veteran is competent to indicate that he has had continuous hearing problems since service.  The Veteran filed a claim for compensation in August 1968, shortly after service discharge, and made no mention of hearing loss.  It would seem likely that if the Veteran had a hearing deficiency related to service, he would have mentioned this when applying for compensation.  The Veteran did not complain of or seek treatment for hearing loss or tinnitus until August 2009, over 41 years after his separation from service.  The Board finds that this lengthy period without treatment weighs heavily against a claim for direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

Based upon the foregoing, the Board finds that the Veterans' hearing loss did not manifest within one year from separation from service, and therefore presumptive service connection for sensorineural hearing loss is not warranted.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Board has also considered the etiology opinions of the VA and private examiners in this case.  Both of the clinicians are competent to evaluate the Veteran's hearing and offer an opinion in conjunction with their evaluation.  In weighing the probative value of the opinions, the Board finds that the January 2010 VA opinion more persuasive.  The VA examiner reviewed the claims folder, and noted that the separation audiological examination was normal.  In addition, the VA examiner cited to medical treatises to support the conclusion that hearing loss was not likely related to remote auditory trauma in service.  On the other hand, the August 2009 private examiner did not note that she received or reviewed the Veteran's claim file, and did not note that the Veteran's hearing was normal upon separation from service.  The examiner provided no citation to a medical treatise to support conclusions drawn.  For these reasons, the Board finds the VA opinion more convincing and more probative. 

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of an in-service injury or disease manifesting hearing loss, symptoms of hearing loss during active service, continuous symptoms of hearing loss since service and a nexus between hearing loss and active service, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Low back disability
The Veteran seeks service connection for a low back disability that he claims stems from an injury sustained during service.  In the alternative he claims that to the extent he had a back injury prior to service, his in-service back injury aggravated his preexisting condition.
In a "Report of Medical History" conducted in conjunction with the Veteran's entry into service in February 1966, the Veteran reported recurrent back pain and a weak back due to accident.  The examiner noted dorsalis lumbar myositis due to trauma. A July 1966 STR reflects that the Veteran complained of upper dorsal back pain since 1963 after an accident.  August and September 1966 STRs also document complaints of low back pain.  During a 1966 congressional inquiry, the Veteran reported that he was involved in an accident in January 1963, which caused persistent low back and right shoulder pain, worse when he is tense or when he moves a lot.  The pain feels muscular in origin.  The examiner noted no neurologic abnormality and opined that his back pain is probably secondary to muscle tenderness.  The examiner further opined that the Veteran was fit for worldwide duty.  Upon separation in March 1968, the Veteran again reported recurrent back pain.  Clinical evaluation of his spine was normal.

Post-service, the Veteran sought treatment for strain in his lower back in June 1995.  The Veteran reported that, 2 to 3 days prior, he bent over and felt a strain in his lower back, and continued to feel cramping.  The physician noted no pain radiating down the legs, and mild tenderness lower lumbar.  In 1997, the Veteran sought chiropractic treatment for low back and shoulder pain.

At the Veteran's January 2010 VA examination, the Veteran stated that while in Vietnam he was involved in construction work near a mountain when a boulder broke loose and hit the bunker where he was working.  As a result, he injured his shoulder and back.  He was MedEvac'd to the hospital with other workers and treated for his pain in his back and shoulder.  Later, in 1995, he developed acute back pain which came on suddenly without any specific injury.  

Following physical examination, chronic lumbar strain, with degenerative changes of the lumbar spine at multiple levels and minor scoliosis was diagnosed.  The examiner opined that the Veteran's current back condition was at least as likely as not caused by or due to his in-service back injury.  Rather, the generalized degenerative changes in the spine are consistent with his age.  The examiner also noted that the Veteran gave him a history about the onset of back problems which is different from that recorded in the claims folder (namely, following an automobile accident).

At the September 2013 Board hearing, the Veteran testified that he was involved in a car accident prior to service, which caused lower back pain.  He was later drafted into the military, and a doctor found him physically fit for military duty.  When he was in training, he experienced a lot of problems with his back, and upon going to sick call, would receive pain medication.  He complained to his father, who wrote to a Congressman, and they conducted a Congressional inquiry.  He also testified that, while in Vietnam in June 1967, his back was injured during an explosion which caused a roof to come down on his unit.  He stated that he went to the field hospital and was given more painkillers.

If, as here, a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service incurrence for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993))

As the Veteran's February 1966 entry examination revealed dorsalis lumbar myositis upon entry into service, the presumption of soundness does not attach.  The Board must determine whether preexisting back disability was aggravated during active duty or if not, whether superimposed back disability had its onset in service or current back disability is otherwise related to the Veteran's military service.

Here, there is no minimal evidence to support that an exacerbation of the Veteran's preexisting low back pain occurred during service.  The Veteran's in-service complaints of low back pain are consistent with the Veteran's report of recurring back pain upon entry into service.  Additionally, the Veteran's separation examination found his spine normal on clinical evaluation.  If a low back disability was clinically aggravated by service, logically, there would have been some notation of such on separation examination.  

Furthermore, the January 2010 VA examiner found that the Veteran's current low back disability is consistent with the Veteran's age.  The opinion provider is a physician who expressed familiarity with the record, cited to factual data, and provided a detailed explanation of rationale.  The opinion is probative evidence in this matter; because there is no competent evidence to the contrary, it is persuasive.  Therefore, the Board finds that the preponderance of the evidence is against service connection for a back disability based upon the theory of aggravation.  Therefore, the Board will address whether service connection is warranted on a direct basis.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Jones v. Principi, 3 Vet. App. 396, 399 (1992).

The Veteran has been diagnosed with chronic lumbar strain, with degenerative changes of the lumbar spine at multiple levels and minor scoliosis, satisfying the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.  The Veteran's STRs show that he complained of low back pain on several occasions, satisfying the second element of a service connection claim.  Id.  However, the nexus element of a service connection claim is not satisfied.  Id.  The January 2010 VA examiner concluded that it was less likely as not that the Veteran's current back disability manifested during, or as a result of, active military service.  As noted above, the VA examiner's opinion is persuasive and probative. 

Although the Veteran is competent to report his symptoms, his statements are not credible and are far outweighed by the competent and credible evidence of record, including his own statements.  In this regard, the Veteran has provided differing accounts of the onset of his low back pain.  At entry into service, the Veteran reported that his low back pain began in 1963.  In 1995, the Veteran reported that his pain began a few days prior.  On January 2010 VA examination, the Veteran reported an onset of pain due to trauma in service.  The physician considered the Veteran's claim of inservice trauma and concluded that current back disability was consistent with age related orthopedic disease and that current back disability was unrelated to any incident in service.  
 
Further, and as noted above, the Veteran filed a claim for compensation for another disability in August 1968 and made no mention of back problems.  Instead, the Veteran did not seek treatment for back pain until 1995.  The absence of any mention of back pain for approximately 27 years after separation from active duty weighs against the claim.  Moreover, his failure to include back disability in his claim for compensation shortly after service discharge suggests that he either did not have back problems or that he thought they were not service related.

Accordingly, the Board concludes that the preponderance of evidence is against the claim for service connection for a low back disability.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that the benefit of the doubt rule is not for application when the preponderance of the evidence is found to be against the claimant); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for low back disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


